DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 08/01/022 in which claims 1, 4, 6, 7, 9, 11, 17, and 20 have been amended, claims 3, 8 and 18 have been cancelled, new claims 21-23 have been added and entered of record.
      Claims 1, 2-7, 9-17 and 19-23 are pending for examination.

Allowable Subject Matter
    Claims 1, 2-7, 9-17 and 19-23 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a power saving mode pin, configured to receive a power saving mode enable signal that is at the second voltage domain, wherein the power saving mode enable signal is configured to enable a power saving mode of the memory device; and a word line level shifter circuit, coupled to the memory array and the power saving mode pin, configured to clamp a word line of the memory array to a predetermined voltage level that corresponds to a first logic state during the power saving mode of the memory device, wherein the power saving mode pin is configured to receive the power saving mode enable signal from outside of the memory device,
when the power saving mode enable signal is in the first logic state, the memory device is not in the power saving mode, and when the power saving mode enable signal is in a second logic state, the memory device is in the power saving mode”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2, 4-6, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 7, the prior art does not teach or suggest the claimed invention having “a first power saving mode and to operate at the second voltage domain when the memory device is not in the first power saving mode; and
a word line level shifter circuit, coupled to the memory array, configured to clamp a word line of the memory array to a predetermined voltage level that corresponds to a first logic state during the first power saving mode of the memory device, wherein
the first logic circuit comprises: a first input terminal, receiving a first power saving mode enable signal; a second input terminal, receiving a second power saving mode enable signal: a third input terminal, receiving a third power saving mode enable signal; and_
an output terminal, configured to output a first control signal that is obtained by performing a first logic operation on the first power saving mode enable signal, the second power saving mode enable signal and the third power saving mode enable signal”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-16, the claims have been found allowable due to their dependencies to claim 7 above. 

	Regarding independent claim 17, the prior art does not teach or suggest the claimed invention having “a power saving mode enable signal that is at the second voltage domain from outside of the memory device through a power saving mode pin; determining whether the memory device operates in a power saving mode according to the power saving mode enable signal, wherein when the power saving mode enable signal is in the first logic state, it is determined that the memory device is not in the power saving mode; and when the power saving mode enable signal is in a second logic state, it is determined that the memory device is not in the power saving mode; and in response to determining that the memory device operates in the power saving mode, clamping a word line of a memory array to a predetermined voltage level that corresponds to a first logic state during the power saving mode”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 19-23, the claims have been found allowable due to their dependencies to claim 17 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827     

/HOAI V HO/Primary Examiner, Art Unit 2827